Exhibit 10.159B
TABLE OF CONTENTS

          PAGE & SA ARTICLES   NUMBER
1. Quantity, Model and Description
  1, SA-20
 
   
2. Delivery Schedule
  1, SA-20
 
   
3. Price
  1, SA-20
 
   
4. Payment
  2, SA-20
 
   
5. Miscellaneous
  2, SA-20

          TABLE       SA NUMBER
1.
 
777-200ER Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
  Original Purchase Agreement, SA-3, SA-17 & SA-18
 
       
1-1.
 
777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year
  SA-1
 
       
1-2.
 
777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe & Engine Base Year
  SA-2 & SA-6

          P.A. No. 1980
Table of Contents, Page i   BOEING PROPRIETARY   SA-20

 



--------------------------------------------------------------------------------



 



          TABLE       SA NUMBER
1-3.
 
777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
  SA-4, SA-5, SA-6, SA-7 & SA-9
 
       
1-4.
 
777-200IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
  SA-5, SA-6 & SA-9
 
       
1-5.
 
777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
  SA-10, SA-11, SA-12 & SA-15
 
       
1-6.
 
777-200IGW Aircraft Information Table: [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
  SA-13

          P.A. No. 1980
Table of Contents, Page ii   BOEING PROPRIETARY   SA-20

 



--------------------------------------------------------------------------------



 



          TABLE       SA NUMBER
 
 
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
   
 
       
1-7.
 
SA-20 777-323ER [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Aircraft
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Base Year
  SA-20

          TABLE       SA NUMBER
2.
 
777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
  SA-15 & SA-16
 
       
3.
 
777-223IGW Aircraft Information Table: [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Airframe Base Year
([CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT])
Jul. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Engine Base Year
  SA-15 & SA-16

          P.A. No. 1980
Table of Contents, Page iii   BOEING PROPRIETARY   SA-20

 



--------------------------------------------------------------------------------



 



          EXHIBIT       SA NUMBER
A.
  Aircraft Configuration    
A1.
  Aircraft Configuration — 777-323ER   SA-20
B.
  Aircraft Delivery Requirements and Responsibilities   SA-20
C.
  Defined Terms   SA-20

          SUPPLEMENTAL EXHIBITS       SA NUMBER
AE1.
  Escalation Adjustment Airframe and Optional Features - 777-323ER   SA-20
BFE1.
  BFE Variables    
BFE1-2.
  BFE Variables — 777-323ER   SA-20
CS1.
  Customer Support Variables    
CS1-2
  Customer Support Variables — 777-323ER   SA-20
SLP1
  Service Life Policy Components    
EE1-BR1.
  Engine Escalation and Engine Warranty   SA-15
EE1-2.
  Engine Escalation, Engine Warranty and Patent Indemnity — 777-323ER   SA-20

                  PA or SA LETTER AGREEMENTS       NUMBER
6-1162-AKP-070
  Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft    
 
       
6-1162-AKP-071R1
  Purchase Obligations   PA3219
 
       
6-1162-AKP-072R3
  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]   SA-20

          P.A. No. 1980
Table of Contents, Page iv   BOEING PROPRIETARY   SA-20

 



--------------------------------------------------------------------------------



 



                  PA or SA LETTER AGREEMENTS       NUMBER
6-1162-AKP-073R1
  Accident Claims and Litigation   PA3219
 
       
6-1162-AKP-109R3
  Business Considerations   SA-20
 
       
6-1162-AKP-110R3
  Aircraft Purchase Rights and Substitution Rights   SA-20
 
       
6-1162-AKP-111
  Aircraft Performance Guarantees    
 
       
AAL-PA-1980-LA-1003346
  Aircraft Performance Guarantees — 777-323ER   SA-20
 
       
6-1162-AKP-112
  Spares Matters    
 
       
6-1162-AKP-113
  Model 777 Miscellaneous Commitments    
 
       
6-1162-AKP-114
  Installation of Cabin Systems Equipment    
 
       
AAL-PA-1980-LA-1003493
  Installation of Cabin Systems Equipment — 777-323ER   SA-20
 
       
6-1162-AKP-115
  Component and System Reliability Commitments    
 
       
6-1162-AKP-116
  Price Adjustment on Rolls-Royce Engines    
 
       
6-1162-AKP-117
  Delivery Schedule    
 
       
6-1162-AKP-118R2
  Confidentiality   SA-20
 
       
6-1162-AKP-204
  Multiple Operating Weight Program Model 777-200IGW
Aircraft   SA-6
 
       
AAL-PA-1980-LA-1003536
  [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]   SA-20
 
       
AAL-PA-1980-LA-1003344
  Open Configuration Matters -777-323ER   SA-20

          P.A. No. 1980
Table of Contents, Page v   BOEING PROPRIETARY   SA-20

 